DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.

Response to Arguments
 	The previously issued 35 U.S.C. § 112(a) rejection is withdrawn in view of amended claim 1.

 	The Applicant’s arguments with respect to claims #1, 2, 5-10, 12-16 in the reply filed on February 8, 2021 have been carefully considered, but are moot in view of the new grounds of rejection.  Kobayashi et al. (U.S. Patent Publication No. 2012/0062777 A1), hereafter “Kobayashi”, is maintained as prior art because Kobayashi FIG. 3 shows a first shield layer 

Drawing Objections
 	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second shield layer is connected to a ground wiring of the first semiconductor substrate through a plurality of via holes” (emphasis added) and “first shield layer is connected to a ground wiring of the second semiconductor substrate through a plurality of via holes” (emphasis added) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

Claim Objections
 	Claim 16 is objected to because there is a lack of antecedent basis for “the first shield layer”.  Claim 16, in contrast to claim 1, merely recites “a shield layer”.

Claim Rejections 35 U.S.C. § 112(d)
 	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 	Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Parent claim 1 recites the first shield layer in the second semiconductor substrate.   This limitation is merely repeated in claim 10.
 	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections 35 U.S.C. § 102(a)(1)
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 8-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi.
	
 	As to claim 1, Kobayashi teaches: 
A pixel region 23 that includes a plurality of pixels.  Kobayashi teaches said pixel region.  See Kobayashi, FIG. 2B, FIG. 3.

A first wiring 40 in a first layer 41.
  
A second wiring 53 in a second layer 55, wherein the second layer is lower than the first layer.

A first shield layer 81’ between the first wiring 40 in the first layer and the second wiring 53 in the second layer.  Kobayashi teaches in FIG. 3 a shielding layer 81’ formed between the first wiring and the second wiring. 

A laminated body that includes a first semiconductor substrate 31 as an uppermost layer and a second semiconductor substrate 45, wherein the first semiconductor substrate includes the pixel region and the first wiring, the second semiconductor substrate includes the second wiring and a logic circuit Tr6, Tr7, Tr8.  Kobayashi teaches the first and second semiconductor substrates.  Id. at FIG. 3.

The first shield layer 81’ is, above the second wiring 53, in the second semiconductor substrate 45.

The first semiconductor substrate has a connection conductor 68 connected to the first wiring, and the connection conductor is in contact with the second wiring 53 of the second semiconductor substrate.  Kobayashi teaches the connection conductor 68 connected to the first wiring 40, and to the second wiring 53 via intermediate wiring layer 57.

 	As to claim 5, the recitation does not structurally limit the claim.  Kobayashi teaches all the structural limitations of the claim, and Kobayashi’s shield layer is capable of being maintained at a fixed potential, i.e. ground.  Kobayashi also teaches shield layers connected to ground.  Id. at ¶ [0092].  

 	As to claim 8, Kobayashi teaches the first semiconductor substrate 31 has a first electrode (right side 68) connected to the first wiring, the second semiconductor substrate 45 has a second electrode (left side 68) connected to the second wiring, the second electrode is at a position on a surface of a first semiconductor substrate side of the second semiconductor substrate (on, but not directly on a top surface of the second semiconductor substrate), the Id. at ¶ [0072].

 	As to claim 9, Kobayashi teaches in FIG. 3 the first shield layer 81’ has a flat film shape and a cumulative area greater than an area of the pixel region 23.  

 	As to claim 10, Kobayashi teaches the first shield layer 81’ is in the second semiconductor substrate 45.  Id. at FIG. 3.
 
 	As to claim 12, Kobayashi teaches the first shield layer 81’ in electrical contact with a lower surface of the second wiring 53.

 	As to claim 13, Kobayashi teaches the first shield layer 81’ divided into a plurality of portions.  Id.

 	As to claim 14, Kobayashi teaches cavities formed between neighboring portions of the first shield layer.  Id.

 	As to claim 15, Kobayashi teaches the first shield layer 81’ is a light shielding member, wherein light falls into the electromagnetic spectrum and therefore a light shielding member is also an electromagnetic shield.  Id. at ¶ [0084].

 	As to claim 16, Kobayashi teaches: 
A pixel region 23 that includes a plurality of pixels.  Kobayashi teaches said pixel region.  

A first wiring 40 in a first layer 41.
  
A second wiring 53 in a second layer 55, wherein the second layer is lower than the first layer.

A shield layer 81’ between the first wiring 40 in the first layer and the second wiring 53 in the second layer.  Kobayashi teaches in FIG. 3 a shielding layer 81’ formed between the first wiring and the second wiring.

A laminated body that includes a first semiconductor substrate 31 as an uppermost layer and a second semiconductor substrate 45, wherein the first semiconductor substrate includes the pixel region and the first wiring, the second semiconductor substrate includes the second wiring and a logic circuit Tr6, Tr7, Tr8.  Kobayashi teaches the first and second semiconductor substrates.  Id. at FIG. 3.

The first shield layer 81’ is, above the second wiring 53, in the second semiconductor substrate 45.

The first semiconductor substrate has a connection conductor 68 connected to the first wiring, and the connection conductor is in contact with the second wiring of the second semiconductor substrate.  Kobayashi teaches the connection conductor 68 connected to the first wiring 40, and to the second wiring 53 via intermediate wiring layer 57.


Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1.

 	As to claim 2, Kobayashi does not teach inter alia a permalloy and one of a Tantalum-based metal.
On the other hand, it would have been obvious to one having ordinary skill in the art before the effective filing date to use a permalloy and tantalum based metal for a metallic shield layer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims Allowable If Rewritten in Independent Form
 	Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	As to claim 6, Kobayashi teaches a second shield layer 81 in the first semiconductor substrate, but does not teach the second shield layer connected to a ground wiring of the first semiconductor substrate through a plurality of via holes.  Kobayashi teaches shield layers 84, 84’ connected to ground but does not teach the use of via holes.  See Kobayashi, ¶ [0092].  No other prior art was found.

 	As to claim 7, Kobayashi does not teach the first shield layer connected to a ground wiring of the second semiconductor substrate through a plurality of via holes.  Kobayashi Id.  No other prior art was found.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBERR CHI whose telephone number is (571) 270-3955.  The examiner can normally be reached on 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829